Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s corrections to the Abstract have been accepted by the Examiner.

Applicant did not file a certified copy of the CN201810821998.X application as required by 37 CFR 1.55. (See Priority section in previous Office Action and below).

Applicant's arguments filed 4/7/2022 have been fully considered but they are not persuasive. 

Argument: Applicant argued that (Remarks 4/7/2022, page 13, 2nd last paragraph, last 3 lines): “Based on this position, it appears that the Office is equating a preamble symbol with a detection window. As known to a person of skill in the art, these are not equivalent terms.” 

Response: Examiner respectfully disagrees. Applicant’s specification defines “detection window” as the time window which is used to detect a preamble of a radio frame. Splitz discloses in [0033] that the CAD looks at one symbol at a time and verifies if the RF signature matches a preamble. Hence, in Spitz’s invention, a detection window would correspond to a preamble period, which is shown in Fig. 5 as “Preamble” of length 160msec period. The plurality of detection windows would correspond to the plurality of preamble periods in Fig. 5, elements 44A, 44B, …44F. The preset detection period would correspond to an interval corresponding to the preamble + data + rx periods. In Fig. 5, this would have  a length of 160+20+22 msecs = 202 msecs.  This interpretation corresponds to Applicant’s Fig. 1 and hence Applicant’s limitations are disclosed by Splitz.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 7/24/2018. It is noted, however, that applicant has not filed a certified copy of the CN201810821998.X application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 4, 8 - 10, 15 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Splitz et al (US 20170339016)  in view of Hall et al. (US 20180352536).

Regarding claim 1, Splitz discloses a communication method performed by a receiving end device (Abstract; Fig. 1), comprising:
opening a plurality of detection windows according to a preset detection period ([0033] discloses “…the channel activity detector looks at between 3 and 10 more preamble symbols (such as five (5) more preamble symbols) for verification that the matter being detected is, in fact, a preamble..”; wherein the preset number of continuous detection windows would be set between 3 and 10 e.g. 5);
in response to having detected a preamble of a radio frame ([0032], last 14 lines discloses “The CAD can quickly assess whether any RF energy exists in a channel that matches a preamble transmission profile ….”; [0033]) in at least a preset number of continuous detection windows of the plurality of detection windows ([0033] discloses “…the channel activity detector looks at between 3 and 10 more preamble symbols (such as five (5) more preamble symbols) for verification that the matter being detected is, in fact, a preamble…”; wherein the preset number of continuous detection windows would be set between 3 and 10 e.g. 5;  [0036] & [0044], Fig. 7 discloses similar), receiving data (Fig. 7, block 708);
and receiving the radio frame while the receiving end device is operating (Fig. 7, block 708; [0044], last 13 lines discloses “If, however, it is determined at block 712 that no additional hail is needed, then the method of block 604 advances to block 714, where the receiving node 18 begins analyzing any additional data received from the hailing device, since by this point a successful hail has been acknowledged”; wherein receiving the radio frame is interpreted as receiving the data and analyzing it).
Splitz doesn’t explicitly disclose switching the receiving end device to an awake state.
Splitz discloses “Hop to a data channel” after the 5 valid preamble symbols are detected (Fig. 7, blocks 704, 708). However, it would be obvious to one of ordinary skill in the art that if the device is receiving and analyzing data, it would be in an awake state. 
To strengthen the argument further, Examiner is also using Hall.
Hall discloses a device is initially in a sleep state and after recognizing a preamble, it moves to an awake state,  i.e. switching the receiving end device to an awake state ([0035]).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Hall in the system of Splitz because having the device initially in a sleep state would save power and coming out of the sleep state would enable it to receive and process data, as is well known in the art.

Regarding claim 2, Splitz discloses the preset number is set such that a first duration spanning the preset number of continuous detection windows is shorter than a first threshold length and is longer than a second threshold length ([0033] discloses “…the channel activity detector looks at between 3 and 10 more preamble symbols (such as five (5) more preamble symbols); wherein 1st and 2nd threshold lengths would be 10 and 3).
Splitz does not disclose a second duration spanning a first threshold number of continuous detection windows of the plurality of detection windows is shorter than the second threshold length, and the first threshold number is one less than the preset number.
However, the above is merely a design choice and can be easily tried by one of ordinary skill in the art. As per Rationales for Obviousness (MPEP 2143, Rationale E), this is obvious to try and has a reasonable expectation of success. 
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to do the above, as it would allow for sufficient detection time for the preamble, while at the same time not having it so long as to increase acquisition time.

Regarding claim 3, Splitz discloses opening the plurality of the detection windows according to the preset detection period comprises: opening a plurality of first detection windows according to a preset first detection period ([0033] discloses “If such a match occurs after detection of one symbol, the channel activity detector looks at between 3 and 10 more preamble symbols (such as five (5) more preamble symbols) for verification that the matter being detected is, in fact, a preamble” ; wherein the plurality would be in this case 5).

Claim 4 is similarly analyzed as claim 1, wherein the procedure for a “first” detection window would be the same as what is done for the plurality of detection windows.
Claims 8 – 10 are similarly analyzed as claims 1 – 3 respectively, with claims 8 – 10 reciting equivalent apparatus limitations. Memory and processor are disclosed by Splitz (Fig. 3).

Claims 15 -18 are similarly analyzed as claims 1 – 4 respectively.

Allowable Subject Matter
Claims 5 - 7, 12 – 14, 19 - 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to preamble detection:

Gandhi et al. (us 20180132177) discloses system and method to facilitate power management in a long range radio network environment.
Zhang et al.  (US 20200196244) discloses method and device for handling wake-up signals.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632